Name: 81/272/EEC: Commission Decision of 31 March 1981 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  economic policy
 Date Published: 1981-05-06

 Avis juridique important|31981D027281/272/EEC: Commission Decision of 31 March 1981 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) Official Journal L 122 , 06/05/1981 P. 0042 - 0042COMMISSION DECISION of 31 March 1981 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) (81/272/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming. in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas, on 22 January 1981, the United Kingdom Government notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, Statutory Instrument 1980 No 2028 : The Hill Livestock (Compensatory Allowances) Regulations 1980; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the Regulation notified, the existing provisions in the United Kingdom for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measure within the meaning of Article 13 of Directive 75/268/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in the United Kingdom for the implementation of the reform of agricultural structures pursuant to Directive 75/268/EEC continue, having regard to the provisions notified on 22 January 1981 to satisfy the conditions for financial contribution by the Community to common measure within the meaning of Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 31 March 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 90, 3.4.1980, p. 43. (3) OJ No L 128, 19.5.1975, p. 1.